Citation Nr: 1236831	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-23 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a thoracic spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder, to include patellofemoral syndrome.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include adjustment disorder.  

8.  Entitlement to service connection for a respiratory disorder, to include persistent cough.

9.  Entitlement to service connection for allergies, to include rhinitis and sinusitis.  

(The issues of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder and a total disability rating for compensation purposes based on individual unemployability are addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, dated in August 2008 and January 2009.  

The Board observes that all of the Veteran's claims, to include entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder and a total disability rating for compensation purposes based on individual unemployability, were initially represented by Veterans of Foreign Wars of the United States (VFW) since August 2008.  However, in February 2011, the Veteran submitted a VA Form 21-22(a) appointing a private attorney to represent his claims for entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder and a total disability rating for compensation purposes based on individual unemployability.  In August 2012, VFW submitted an Informal Hearing Presentation and correspondence explaining that the organization's representation of the Veteran with respect to all issues on appeal was revoked as a result of the February 2011 VA Form 21-22(a), despite the fact that the private attorney only assumed representation with respect to the issues of posttraumatic stress disorder and individual unemployability.  However, pursuant to 38 C.F.R. § 20.608, a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board showing good cause for the withdrawal.  To date, no such motion has been received by the Board.  Thus, VFW remains the Veteran's representative with respect to the remaining issues on appeal.  In September 2012, VFW submitted an Informal Hearing Presentation pertaining to the remaining issues discussed herein.  As mentioned above, the issues of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder and a total disability rating for compensation purposes based on individual unemployability are addressed in a separate decision under a different docket number.

The issues of entitlement to service connection for a right elbow disorder, thoracic spine disorder, bilateral knee disorder, left ankle disorder, acquired psychiatric disorder, respiratory disorder, and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2007 with regard to the claims decided herein.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in March 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. 

The Board concedes that the Veteran's claims file also contains references to his receipt of Social Security Administration (SSA) disability insurance benefits.  It appears that some, but not all, of the Veteran's SSA records have been associated with the claims file.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the SSA records that have been associated with the claims file indicate that the Veteran was granted disability insurance benefits due to his PTSD and panic disorder.  As these records would not be relevant to the issue of entitlement to service connection for bilateral hearing loss disability, the Board concludes that the record does not establish a reasonable possibility that there are such records that are relevant to the claims decided herein.

The Veteran was afforded a VA audiological examination in March 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file, interview of the Veteran, and a current clinical examination.  The examiner considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provided a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Bilateral Hearing Loss

Here, the Veteran contends that service connection for bilateral hearing loss is warranted.  Specifically, he has reported being exposed to loud noise during service from guns, bombs, and vehicle noise.  The Veteran's service personnel records reflect that he served as an infantryman in Iraq.

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records are negative for any complaints of or treatment for bilateral hearing loss, but do show a bilateral loss of hearing acuity during service.  On his June 2004 enlistment examination, the Veteran's ears were reported to be normal.  Audiological examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 15
0
10
0
LEFT
15
20
10
5
0


In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.  Another examination was conducted in August 2004.  On that examination, audiological testing showed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
0
0
-5
LEFT
5
10
5
0
-5

Another examination was conducted in May 2005.  On that examination, audiological testing showed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 15
5
10
0
LEFT
30
20
20
15
15

Three additional examinations were conducted in November 2007, following his return from Iraq.  On those occasions, audiological testing showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
10
10
15
LEFT
15
15
15
5
5






HERTZ



500
1000
2000
3000
4000
RIGHT
10
 15
5
10
5
LEFT
15
20
15
5
15





HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
0
5
5
LEFT
15
15
15
10
0

In March 2008, the Veteran underwent a VA audiological examination.  The Veteran complained of difficulty with female voices and difficulty hearing in the presence of background noise.  As mentioned above, the Veteran reported acoustic trauma during active duty service from guns, bombs, and vehicle noise.  He denied any civilian noise exposure.  Audiological examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 20
10
10
10
LEFT
15
20
25
15
10

The average was 12.5 decibels in the right ear and 17.5 decibels in the right ear.  Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 96 percent in the left ear.  Otoscopic examination was unremarkable.  The examiner indicated that the Veteran presented responses which indicated normal hearing, bilaterally.  The examiner concluded that the Veteran's hearing loss was within normal limits with no shift from the baseline.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  As noted above, the Veteran contends that he has bilateral hearing loss as a result of exposure to noise during active duty service.  As the Veteran's service personnel records reflect that he received a Combat Infantryman Badge, Veteran's exposure to noise during service is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions). 

Although the Veteran had in-service noise exposure, he has not presented evidence of a current bilateral hearing loss disability for VA purposes during the pendency of this appeal.  In this regard, the pure tone testing and speech discrimination scores recorded during the March 2008 VA examination do not meet the criteria as outlined in 38 C.F.R. § 3.385.  In other words, the pure tone thresholds were not 26 decibels or greater and none of the speech recognition scores were less than 94 percent in either ear.  The Board concedes that there is a single instance, while the Veteran was still in service in May 2005, where the his pure tone threshold rose to 30 decibels in the 500 Hertz frequency, but subsequent audiological testing has consistently shown this threshold to be below 26.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board acknowledges the lay statements provided by the Veteran which allege that he currently has bilateral hearing loss.  Lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Veteran is competent to testify to what he experience,  i.e., that the Veteran has difficulty hearing in certain situations.  However, the Veteran, as a lay person, is not competent to testify as to matters of medical diagnosis.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no indication in the record that the Veteran is a physician or other health care professional authorized to perform or interpret the audiological testing required to establish a diagnosis of bilateral hearing loss consistent with VA regulations.  Therefore, as a layperson, he is not competent to diagnose bilateral hearing loss because he lacks the requisite professional medical training, certification and expertise to present opinions regarding etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the lay statements provided by the Veteran regarding the diagnosis of bilateral hearing loss do not constitute competent medical evidence on which the Board can rely.  Because there is no competent medical evidence of a bilateral hearing loss disability for VA purposes, entitlement to service connection is denied.  38 C.F.R. § 3.303.

Tinnitus

The Veteran also seeks entitlement to service connection for tinnitus.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Here, the evidence of record reveals that the Veteran has a current diagnosis of tinnitus.  

Furthermore, as noted in the foregoing discussion, the Veteran was exposed to acoustic trauma during his period of active duty.  

In his November 2007 Post-Deployment Health Assessment, the Veteran reported current ringing in his ears as well as ringing in his ears during his deployment to Iraq.  

The Veteran received a VA audiological examination in March 2008.  During the examination, the Veteran reported the onset of a constant ringing in his bilateral ears for the past two years.  The examiner opined that the Veteran's tinnitus was as least as likely as not caused by or a result of in-service noise exposure because noise exposure was known to result in tinnitus.    

With regard to the Veteran's statement that he began experiencing ringing in his ears in service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In this regard, the Veteran had indicated in November 2007 that he developed ringing in his ears during his deployment to Iraq, prior to the filing of any application for disability benefits.  In addition, the March 2008 VA examiner opined that his tinnitus was as least as likely as not caused by in-service noise exposure.  Accordingly, the Board will resolve any benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for a right elbow disorder, thoracic spine disorder, bilateral knee disorder, left ankle disorder, acquired psychiatric disorder, respiratory disorder, and allergies.

With respect to the Veteran's claims for orthopedic disorders, to include a right elbow disorder, thoracic spine disorder, bilateral knee disorder, and left ankle disorder, a review of his service treatment records reveals complaints of and treatment for orthopedic injuries on several occasions.  For instance, in a November 2004 treatment note, the Veteran was treated for a left ankle sprain and placed on profile for 5 days  He was prescribed naxoproxen for pain relief and instructed in home exercises that would strengthen his ankle.  A February 2005 treatment note indicated that the Veteran complained that he had been consistently "rolling" his left ankle on ruck marches over the past four months.  Upon examination, his left ankle was within normal limits, and he was diagnosed with left ankle sprain and was referred to the brace shop for a left ankle support.  On his November 2007 Post-Deployment Health Assessment, the Veteran reported back pain as well as swollen, stiff, or painful joints.  Specifically, he described upper-to-mid back pain as well as right elbow pain.  

The Veteran was afforded a VA examination in March 2008, at which time he was diagnosed as having mild degenerative arthritis of the thoracic spine, degenerative osteoarthritis of the right elbow, recurrent sprains of the left ankle, and patellofemoral syndrome with pain due to maltracking patella.  Significantly, however, the examiner failed to opine as to the probable dates of onset or etiologies of these disorders.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board reiterates that the March 2008 examiner did not provide any opinion as to the probable dates of onset or etiologies of the Veteran's diagnosed orthopedic disorders.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, a remand is necessary for clarification.  

With respect to the Veteran's claims of entitlement to service connection for a respiratory disorder, to include persistent cough, and allergies, to include rhinitis and sinusitis, a review of the Veteran's service treatment records reveals that he was treated for a viral upper respiratory infection in September 2004 and October 2004 after complaints of a sore throat and vomiting.  He was later diagnosed as having pneumonia in May 2005 after complaints of vomiting, coughing, fever, and dizziness. 

VA records reveal treatment for wheezing, persistent cough, postnasal drip, asthma, and sinusitis.  However, the Board notes that the Veteran was never afforded a VA respiratory examination and finds that such a VA examination(s) is necessary to obtain medical opinions as to the probable dates of onset and/or etiologies of the Veteran's diagnosed respiratory disorders and/or allergies.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the medical records indicate current diagnoses of chronic disabilities as well as in-service treatment for respiratory disorders.  The Veteran's assertions regarding his symptoms of respiratory symptomatology both during and after service are considered competent evidence.  

The Board recognizes that there is a low threshold that requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service to trigger a VA examination.  See McLendon, 20 Vet. App. at 81.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  As the evidence of record in the current appeal shows various respiratory diagnoses and in-service complaints of and treatment for respiratory symptomatology, the matter must be remanded for an appropriate VA examination(s) to obtain medical opinion(s) regarding any nexus to service.  Id.

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include adjustment disorder, the Board observes that the Veteran has been in receipt of SSA disability benefits since October 2009.  However, although a Disability Determination and Transmittal Sheet as well as a March 2010 Psychiatric Review Technique form have been associated with the claims file, the remainder of his SSA records have not been associated with the claims file.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Here, because the record indicates that the Veteran is disabled for SSA purposes due to PTSD and panic disorder, a remand for his SSA records is necessary.

Finally, the Board observes that the most recent VA records uploaded to the Virtual VA system are dated in February 2012.  As such, all relevant VA records dated from February 2012 to the present should be associated with the claims file or uploaded to the Virtual VA system on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2.  The RO should also associate all VA records dated from February 2012 to the present with the claims file or upload them to the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

3.  After the aforementioned development has been undertaken, if possible, the RO should return the March 2008 VA examination report to the examiner for an addendum.  The examiner should be asked to provide opinions as to the probable dates of onset and/or etiologies of the Veteran's diagnosed mild degenerative arthritis of the thoracic spine, degenerative osteoarthritis of the right elbow, recurrent sprains of the left ankle, and patellofemoral syndrome with pain.  

If it is not possible to return the examination report to the March 2008 VA examiner or to obtain an addendum, schedule the Veteran for VA examinations to evaluate his claims for a right elbow disorder, thoracic spine disorder, bilateral knee disorder, and left ankle disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims file and the examination findings, including the service treatment records and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's diagnosed mild degenerative arthritis of the thoracic spine, degenerative osteoarthritis of the right elbow, recurrent sprains of the left ankle, and patellofemoral syndrome with pain are the result of a disease or injury incurred in or aggravated during the Veteran's period of active duty service from August 2004 to January 2008, as opposed to their being due to some other factor or factors. 

In particular, the examiner should discuss the Veteran's complaints and treatment for recurring left ankle sprains in November 2004 and February 2005, as well as his complaints of back pain and joint problems in his November 2007 Post-Deployment Health Assessment.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, as well as any relevant records in the Virtual VA system, must be made available to the examiner for review.

4.  The RO should also schedule the Veteran for a VA examination to diagnose and evaluate the nature and etiology of any respiratory disorders, to include persistent cough, allergies, rhinitis, and sinusitis.  Based on a review of the claims file and the examination findings, including the service treatment records and VA treatment records, the examiner should render any relevant diagnoses pertaining to the claim for a respiratory disorder(s).  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any respiratory disorder, to include the persistent cough, allergies, rhinitis, and sinusitis, was due to or the result of a disease or injury incurred during active duty, to include exposure to hazardous chemicals.  The examiner is asked to review the service treatment records which indicate treatment for pneumonia and viral upper respiratory infection, as well as the Veteran's report of being exposed to hazardous fumes and gasses in his November 2007 Post-Deployment Health Assessment.  The examiner is also asked to specifically review the VA treatment records showing treatment for wheezing, persistent cough, postnasal drip, asthma, and sinusitis.  The examiner is asked to comment on and specifically discuss these treatment records in rendering a medical opinion as to the etiology of any respiratory disorder.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, as well as any relevant records in the Virtual VA system, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


